In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-176 CV

____________________


DON MCCAFFETY, Appellant


V.


HOWARD RASH, d/b/a WORLD WIDE GIFTS, AND BETTY RASH, Appellees




On Appeal from the County Court at Law
Liberty County, Texas

Trial Cause No. CAL 08298




MEMORANDUM OPINION (1)
	On April 8, 2004, the appellees filed a motion to dismiss the appeal for want of
prosecution pursuant to Tex. R. App. P. 38.8 and 42.3.  The appellant did not respond to
the motion.  The appellant failed to file a brief after receiving a final extension of time. 
There being no satisfactory explanation for the failure to timely file the brief, the appeal
is dismissed for want of prosecution.  Tex. R. App. P. 38.8 and 42.3.  Costs are assessed
against appellant.
	APPEAL DISMISSED.  	
									PER CURIAM

Opinion Delivered May 20, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.